DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
Status of Application
	Claims 1, 2, and 4-12 are pending. Claim 2 has been cancelled. Claims 1, 2, and 4-12 will be examined.  Claims 1,  and 12 are independent claims. This Non-Final Office action is in response to “Amendments, and Remarks,” dated 02/18/2022.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 02/18/2022 with respect to claims 1, 2, and 4-12, have been fully considered.  Regarding claims 1, 2, 11, and 12, the argument, “Kochi does not disclose the changing unit is further configured to receive the change command manually input and transmitted from a management device or a mobile terminal device, or manually input from an input device,” is persuasive and prima facie argument of claims 9 and 10, is persuasive. Therefore, the rejection of claims 1, 2, 9-12 under 35 U.S.C. 103 has been withdrawn. However, upon further consideration, and in response to amended claims,  a new ground(s) of rejection is made in view of newly found prior art reference(s) COTE et al., US 9715008, and previously disclosed prior art reference(s) HASEJIMA, KOCHI, HIRAMATSU, YAMAGUCHI, and HASBERG. Regarding claims 4-8, the argument of “Hiramatsu neither teaches nor suggests changing the range of the target based on a change command, the prior art of Hiramatsu is not depended upon for this feature. Therefore, the rejection of claims 4-8 remain.  The grounds for rejection in view of amended claims are provided below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HASEJIMA et al., US 20160094806, herein further known as Hasejima, in view of COTE et al., US 9715008, herein further known as Cote97, further in view of KOCHI, US 20030004645, herein further known as Kochi.
Regarding claim 1, Hasejima discloses a shape measurement system (paragraph 13, also paragraph 24, external recognition apparatus) comprising: a target detection unit (paragraph 26, a stereo camera, a three dimensional laser radar, or the like), attached to a work machine (claim 4), configured to detect a target (paragraph 7, recognize) in a periphery of the work machine  (paragraph 7 performing excavation, see also at least FIG. 1 and FIG 3); a calculation unit (paragraph 32) configured to obtain shape information (paragraph 32,) indicating a three-dimensional shape (paragraph [0004]) of the target (paragraph 7, recognize an excavation substance on a plane surface), by using a detection result detected by the target detection unit (paragraph 32, paragraph 25, see also at least FIG. 1, paragraph 29-30, see also at least FIG. 2); the measurement condition indicates a range for obtaining the shape information of the target measured by the calculation unit (paragraph 40, see also at least FIG 5).
However, Hasejima does not explicitly disclose, a changing unit configured to change a measurement condition based on a change command for changing the measurement condition, wherein the changing unit is further configured to receive the change command manually input and transmitted from a management device or a mobile terminal device, or manually input from an input device and the calculation unit is configured to change the range of the target where the shape information is to be actually measured, in an overlapping region in a pair of captured images, based on the change command, and obtain the shape information of the target based on the changed range.
The system of Cote97 teaches a changing unit (column 7, lines 30-45, processor) configured to change a measurement condition (column 3, lines 1-5, move, rotate, scale, change depth) based on a change command (column 3, lines 1-5, response to input) for changing the measurement condition (column 3, lines 1-15), wherein the changing unit  (column 7, lines 30-45, processor) is further configured to receive the change command manually input (column 6, lines 40-45) and transmitted (column 4, lines 60-65, communication) from a management device (column 4, lines 40-55) or a mobile terminal device (column 3, lines 55-60), or manually input from an input device (column 6, lines 40-45).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hasejima by including a changing unit configured to change a measurement condition based on a change command for changing the measurement condition, wherein the changing unit is further configured to receive the change command manually input and transmitted from a management device or a mobile terminal device, or manually input from an input device as taught by Cote97.
One would be motivated to modify Hasejima in view of  Cote97 for the reasons stated in Cote97, column 2, lines 1-10, a more robust system to correlate landmarks on the surface in the physical world..  Furthermore, the more robust system does not require the user to mark out features with paint, and try to understand them.
Additionally, the claimed invention is merely a combination of known elements of visualization of three dimensional(3-D) data techniques for visualization of 3-D ground-penetrating radar (GPR) data or other types of subsurface 3-D data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the system of Kochi teaches, the calculation unit is configured to change the range of the target where the shape information is to be actually measured, in an overlapping region (see region in FIG. 10 and FIG. 11) in a pair of captured images (paragraph 13), based on the change command (performed by the automatic tracing type of surveying instrument 252), and obtain the shape information of the target based on the changed range (paragraph 14, see also at least FIG. 1) .
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hasejima by including calculation unit is configured to change the range of the target where the shape information is to be actually measured, in an overlapping region in a pair of captured images, based on the change command, and obtain the shape information of the target based on the changed range as taught by Kochi.
One would be motivated to modify Hasejima in view of  Kochi for the reasons stated in Kochi paragraphs 4-7, a more robust system to reduce or eliminate finishing stakes which must be placed by the operator, reduce the time and many corrections when using finishing stakes.  Furthermore, reduce operator error caused by judging the difference between the taken image when comparing to the design drawing.
Additionally, the claimed invention is merely a combination of known elements of an image measurement and display system, and construction management methods, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Therefore, from the teaching of Kochi it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hasejima to change a measurement condition used by the calculation unit at the time of obtaining the shape information in order to; reduce or eliminate finishing stakes which must be placed by the operator, reduce the time and many corrections when using finishing stakes, and reduce operator error caused by judging the difference between the taken image when comparing to the design drawing.	
Regarding Claim 2, the combination of Hasejima, Cote97, and Kochi disclose all of the limitations of claim 1 above.
Hasejima further discloses a system wherein attribute information about accuracy of a coordinate position of the target in the periphery of the work machine is added to the shape information (paragraphs 32-34, and paragraph 37).
Regarding Claim 11, the combination of Hasejima, Cote97, and Kochi disclose all of the limitations of claim 1 above.
Hasejima discloses further a system including a work machine (claim 4) comprising a shape measurement system (paragraph 13, also paragraph 24, external recognition apparatus).
Regarding claim 12, all limitations have been examined with respect to the system in claim 1. The method disclosed in claim 12 can clearly perform on the apparatus of claim 1. Therefore, claim 12 is rejected under the same rationale as claim 1 above.
Claims 4-8  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Hasejima, Cote97, and Kochi, in view of HIRAMATSU et al., US 20170139418, herein further known as Hiramatsu.
Regarding claim 4, the combination of Hasejima, Cote97, and Kochi disclose all elements of claim 2 above.
However, Hasejima does not explicitly disclose a system wherein in a case of a first measurement range that is a range where the shape information of the target is obtained, information indicating that accuracy of the coordinate position of the target in the periphery of the work machine is high is added to the shape information, for a measurement result for the first measurement range.
Hiramatsu teaches a system wherein in a case of a first measurement range that is a range where the shape information of the target is obtained, information indicating that accuracy of the coordinate position of the target in the periphery of the work machine is high is added to the shape information, for a measurement result for the first measurement range (paragraph 8, see at least FIG. 2 and FIG. 4).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hasejima by including a first measurement range that is a range where the shape information of the target is obtained, information indicating that accuracy of the coordinate position of the target in the periphery of the work machine is high is added to the shape information, for a measurement result for the first measurement range as taught by Hiramatsu.
One would be motivated to modify Hasejima in view of  Hiramatsu for the reasons stated in Hiramatsu to prevent a minor collision beforehand even when a stop distance from detecting the obstacle is extended, and the standard value is shortened. 
Additionally, the claimed invention is merely a combination of known elements of obstacle detection means provided in an autonomously traveling work vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5, the combination of Hasejima, Cote97, Kochi and Hiramatsu disclose all elements of claim 4 above.
However, Hasejima does not explicitly disclose a system wherein in a region excluding the first measurement range from a second measurement range that is a region larger than the first measurement range and where the shape information of the target is obtained, information indicating that accuracy of the coordinate position of the target in the periphery of the work machine is low is added to the shape information, for a measurement result for the region.
Hiramatsu teaches a system wherein in a region excluding the first measurement range from a second measurement range that is a region larger than the first measurement range and where the shape information of the target is obtained, information indicating that accuracy of the coordinate position of the target in the periphery of the work machine is low is added to the shape information, for a measurement result for the region (paragraph 59, see at least FIG. 2 and FIG. 4).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hasejima by including a region excluding the first measurement range from a second measurement range that is a region larger than the first measurement range and where the shape information of the target is obtained, information indicating that accuracy of the coordinate position of the target in the periphery of the work machine is low is added to the shape information, for a measurement result for the region as taught by Hiramatsu.
One would be motivated to modify Hasejima in view of  Hiramatsu for the reasons stated in Hiramatsu to prevent a minor collision beforehand even when a stop distance from detecting the obstacle is extended, and the standard value is shortened. 
Additionally, the claimed invention is merely a combination of known elements of obstacle detection means provided in an autonomously traveling work vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, the combination of Hasejima, Cote97, and Kochi disclose all elements of claim 2 above.
However, Hasejima does not explicitly disclose a system wherein the attribute information about accuracy of the position, which is added to a measured coordinate position of the target in the periphery of the work machine, is changed according to a distance of the measured position from the target detection unit.
Hiramatsu teaches a system wherein the attribute information about accuracy of the position, which is added to a measured coordinate position of the target in the periphery of the work machine, is changed according to a distance of the measured position from the target detection unit (paragraph 60, , see also at least FIG. 2).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hasejima by including the attribute information about accuracy of the position, which is added to a measured coordinate position of the target in the periphery of the work machine, is changed according to a distance of the measured position from the target detection unit as taught by Hiramatsu.
One would be motivated to modify Hasejima in view of  Hiramatsu for the reasons stated in Hiramatsu to prevent a minor collision beforehand even when a stop distance from detecting the obstacle is extended, and the standard value is shortened. 
Additionally, the claimed invention is merely a combination of known elements of obstacle detection means provided in an autonomously traveling work vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 7, the combination of Hasejima, Cote97, and Kochi disclose all elements of claim 2 above.
Hasejima further discloses a system comprising a display device configured to display the attribute information about accuracy of the coordinate position of the target in the periphery of the work machine, together with the shape information (paragraph 38, see at least FIG. 5).
Regarding claim 8, the combination of Hasejima, Cote97, and Kochi disclose discloses all elements of claim 2 above.
Hasejima further discloses a system wherein the shape information is divided into a plurality of cells, and each cell includes coordinate position of the target in the periphery of the work machine information of the target and the attribute information about accuracy of the position (paragraph 40, see also at least FIG. 8).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasejima, Cote97, and Kochi, in view of YAMAGUCHI et al., US 20020024517, herein further known as Yamaguchi.
Regarding claim 9, the combination of Hasejima, Cote97, and Kochi disclose all elements of claim 2 above.
However, Hasejima does not explicitly disclose a system wherein the shape information is divided into a plurality of cells, and the calculation unit is configured to obtain the position information of a cell not including the position information of the target, by using at least two of the cells including the position information of the target.
Yamaguchi teaches a system wherein the shape information is divided into a plurality of cells, and the calculation unit is configured to obtain the position information of a cell not including the position information of the target, by using at least two of the cells including the position information of the target (paragraph 149).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hasejima by including the shape information is divided into a plurality of cells, and the calculation unit is configured to obtain the position information of a cell not including the position information of the target, by using at least two of the cells including the position information of the target as taught by Yamaguchi.
One would be motivated to modify Hasejima in view of  Yamaguchi for the reasons stated in Yamaguchi a more robust system to completely represents the three-dimensional shape of the object.
Additionally, the claimed invention is merely a combination of known elements of producing three dimensional model data, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasejima, Cote97, and Kochi in view of HASBERG et al., US 20150353083, herein further known as Hasberg.
Regarding claim 10, the combination of Hasejima, Cote97, and Kochi disclose all elements of claim 2 above.
However, Hasejima does not explicitly disclose a system wherein the shape information is divided into a plurality of cells, and sizes of the cells are set to increase as a distance from a position of the target detection unit is increased
 Hasberg teaches a system wherein the shape information is divided into a plurality of cells, and sizes of the cells are set to increase as a distance from a position of the target detection unit is increased (paragraph 13).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hasejima by including the shape information is divided into a plurality of cells, and sizes of the cells are set to increase as a distance from a position of the target detection unit is increased as taught by Hasberg determine how the motor vehicle is to be controlled based upon which cells will be occupied at a future point in time.
One would be motivated to modify Hasejima in view of  Hasberg for the reasons stated in Hasberg to determine how the motor vehicle is to be controlled based upon which cells will be occupied at a future point in time. 
Additionally, the claimed invention is merely a combination of known elements of an assistance function or an autonomous control and creation of an obstacle map of an area surrounding the motor vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
The prior art made of record attached PTO 892 form, and not relied upon is considered pertinent to applicant's disclosure as described below. The prior art of COTE et al., US 9881419, discloses a user interface with multiple views of a 3-D model and representation of a physical environment captured by a camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JESS WHITTINGTON/Examiner, Art Unit 3669